Mr. Justice Scanlan delivered the opinion of the court. Abstract of the Decision. 1. Executors and administrators, § -326*—when claim, against estate does not belong to sixth class. A claim against an estate for the proceeds of notes secured by trust deeds, where the money had been turned over to the deceased in his lifetime for such investment, held properly allowed as a seventh class claim instead of a sixth class claim for the reason that the facts did not establish an express or technical trust. 2. Executors and administrators, § 326*—word “trust” in statute relating to classification of claims construed. The word “trust” in clause 6 of section 70, ch. 3, Hurd’s R. S., J. & A. V 119, relating to the administration of estates, applies only to technical or express trusts and has no application to trusts which the law implies as growing out of contracts. 3. Costs, § 67*—when statutory damages for prosecuting appeal for delay not alloioable. Statutory provisions relating to appeals prosecuted for delay will not be enforced where it appears that the appeal was argued in good faith, and the court cannot say that the appeal was prosecuted for delay.